Case: 13-3020    Document: 14     Page: 1    Filed: 01/31/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                RAKHMATULLA ASATOV,
                     Petitioner,

                             v.
       MERIT SYSTEMS PROTECTION BOARD,
                  Respondent.
                __________________________

                        2013-3020
                __________________________

    Petition for review of the Merit Systems Protection
 Board in case no. PH1221120263-W-1.
                __________________________

                      ON MOTION
                __________________________

                         ORDER

      The Department of the Army moves to reform the
 caption to name the Merit Systems Protection Board as
 respondent, and for a 21-day extension of time for the Board
 to file its response brief.

     Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
 nated as the respondent when the Board's decision concerns
 the procedure or jurisdiction of the Board. The employing
 agency is designated as the respondent when the Board
Case: 13-3020         Document: 14   Page: 2   Filed: 01/31/2013




 RAKHMATULLA ASATOV V. MSPB                                  2


 reaches the merits of the underlying case. Here, the Board
 dismissed Asatov’s appeal for lack of jurisdiction. Thus, the
 Board is the proper respondent in this petition for review.
       Accordingly,
       IT IS ORDERED THAT:

     The motion to reform the caption is granted. The re-
 vised official caption is reflected above. The respondent
 should calculate its brief due date from the date of this
 order.

                                       FOR THE COURT


                                       /s/ Jan Horbaly
                                       Jan Horbaly
                                       Clerk
 s21